          Case 1:20-cv-03911-LLS Document 11 Filed 08/12/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUDY ROSENBERG; JACQUELINE
 ROSENBERG; ELTHA JORDAN,

                                Plaintiffs,
                                                                 20-CV-3911 (LLS)
                    -against-                                          ORDER
 CITY OF NEW YORK, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Rudy Rosenberg, Jacqueline Rosenberg, and Eltha Jordan filed in this Court a pro se

complaint and motions to proceed by pseudonym. Plaintiffs did not pay the filing fee, and none

of the plaintiffs submitted applications for leave to proceed in forma pauperis (IFP). It was also

not entirely clear that Jacqueline Rosenberg and Eltha Jordan intended to be parties to this action.

By order dated May 22, 2020, Chief Judge McMahon issued an order directing Plaintiffs to

remedy these issues within thirty days or have their claims dismissed without prejudice. The

complaint and other submissions were designated “court-view only” pending resolution of the

motions to proceed by pseudonym.

       In documents that only Rudy Rosenberg signed (under pseudonym), he moved for Chief

Judge McMahon’s recusal, reconsideration and “clarification” of the May 22, 2020 order, a

temporary restraining order, to have his motions construed as notices of appeal, and other relief.

(ECF Nos. 6-8.) By order dated July 20, 2020, this Court denied the motion to proceed by

pseudonym and all other requested relief. Because only Rosenberg signed the motions (ECF

Nos. 6-8), the Court dismissed without prejudice the claims of Jacqueline Rosenberg and Eltha
           Case 1:20-cv-03911-LLS Document 11 Filed 08/12/20 Page 2 of 5




Jordan, and held that the action would proceed with Rudy Rosenberg as the sole plaintiff, under

his real name, unless he notified the Court within 30 days that he wished to withdraw the action. 1

       All three plaintiffs have submitted a new motion that is substantially similar to the

motions previously filed by Rosenberg alone. (ECF No. 10.) The Court assumes familiarity with

its July 20, 2020 order, and denies the relief sought in the new motion for the same reasons it

denied Rosenberg’s earlier motions.

       The Court grants Rudy Rosenberg, Jacqueline Rosenberg, and Eltha Jordan one more

opportunity to submit IFP applications. Within thirty days of the date of this order, Plaintiffs

must either pay the $400.00 in fees or submit the attached IFP applications. If Plaintiffs submit

the IFP applications, they should be labeled with docket number 20-CV-3911 (LLS). Jacqueline

Rosenberg and Eltha Jordan must also submit motions to reopen. If the Court grants the IFP

applications, Plaintiffs will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

                                         CONCLUSION

       The Clerk of Court is directed to mail copies of this order to each Plaintiff, and note

service on the docket. 2 The motion (ECF No. 10) is denied in all respects. If Rudy Rosenberg,

Jacqueline Rosenberg, and Eltha Jordan wish to proceed with this action under their own names,

each one of them must submit the attached IFP application within thirty days from the date of

this order. Jacqueline Rosenberg and Eltha Jordan must also submit motions to reopen within




       1
           That order mistakenly stated that Rosenberg had submitted an IFP application.
       2
          Plaintiffs may also consent to receive court documents electronically. A consent to
electronic service form is available on the Court’s website at nysd.uscourts.gov.

                                                  2
          Case 1:20-cv-03911-LLS Document 11 Filed 08/12/20 Page 3 of 5




thirty days from the date of this order. Failure to comply with this order will result in dismissal

of the action.

         SO ORDERED.

Dated:    August 11, 2020
          New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
             Case 1:20-cv-03911-LLS Document 11 Filed 08/12/20 Page 4 of 5



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
             Case 1:20-cv-03911-LLS Document 11 Filed 08/12/20 Page 5 of 5




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
